Citation Nr: 0739774	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-28 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
fracture at L4-L5.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of an 
amputation of the tip of right ring finger.
 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefits sought on 
appeal.   

The report of a September 2005 VA examination shows that the 
veteran reported complaints of intermittent tinnitus.  The 
examiner's discussion of that complaint raises an inferred 
claim for service connection for tinnitus, which is referred 
to the RO for appropriate action.

In August 2007, the veteran testified before the undersigned 
at a Travel Board Hearing held at the RO.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that a 
currently diagnosed lumbar spine fracture at L4-L5 is related 
to service.

2.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current bilateral hearing loss is related to service.

3.  Giving the veteran the benefit of the doubt, the 
objective medical evidence is in equipoise as to whether the 
current residuals of an amputation of the tip of right ring 
finger are related to service.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for lumbar spine fracture at L4-L5 are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, residuals of an amputation of the tip of right ring 
finger were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
November and December 2003, September 2004, and March 2006.  
In those letters the RO informed the veteran of the types of 
evidence needed in order to substantiate his claims on appeal 
for service connection.  VA has also informed the veteran of 
the division of responsibility between the veteran and VA for 
obtaining that evidence, and VA requested that the veteran 
provide any information or evidence in his possession that 
pertained to such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess either is mooted by 
the denial of the claim decided below, or will be addressed 
by the RO in the case of the claims granted.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of VA and private medical records 
dated from September 1977 to July 2006, the transcript of an 
August 2007 Travel Board hearing before the undersigned, and 
statements made in support of the veteran's claim.  

Service medical records and service personnel records in this 
case are unavailable and presumed destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).  In a September 
2004 memorandum, the RO notified the veteran that service 
records were destroyed in a fire and unavailable, and that a 
"response from Pies" provided the veteran's service dates. 

In cases where the veteran's service records are, through no 
fault of his own, unavailable, a heightened duty exists to 
assist the veteran in the development of the case.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (where the veteran's service 
medical records have been destroyed or lost, there is a duty 
to advise the veteran to obtain other forms of evidence).  In 
this case, the VA has made unsuccessful attempts to obtain 
the appellant's missing records.  The veteran has also been 
advised of the RO's unsuccessful efforts, and was requested 
to send any pertinent records he had.  Thus, the Board 
concludes the VA's heightened duty to assist the veteran is 
satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In making the 
decision below, the Board has been mindful of that 
obligation.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims. 

II.  Analysis

The veteran claims entitlement to service connection for 
lumbar spine fracture at L4-L5; hearing loss; and residuals 
of an amputation of the tip of right ring finger.   
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.

The RO has verified that the veteran served from March 1954 
to October 1957, but all service personnel and service 
medical records are missing.  
 
Lumbar Spine Fracture at L4-L5

The veteran is claiming entitlement to service connection for 
a low back condition-residuals of a fracture of the lumbar 
spine at L4-L5.  The veteran attributes his claimed disorder 
to an injury caused when he fell out of a car during service.  
He testified that after that injury he went to a medical 
facility in Panama City.  There he was cleaned up and told to 
return the next day to check his back, but he never did 
return.

In a private doctor's affidavit dated in March 1978, a 
physician noted a history of a fracture of the lumbosacral 
spine in 1971; for which he had received treatment at the 
time from Dr. A. N. Taylor, an orthopedic surgeon. 

In a report of accidental injury, received in August 1978, 
the veteran reported that he had been a heavy equipment 
operator, and that he had lifted a motorcycle and broke his 
back.  He indicated that Dr. A. N. Taylor treated him for 
this in April 1971.

The report of an October 1978 VA examination shows that the 
veteran reported that he was in the Army from 1954 to 1957 
and was well at the time of his discharge.  He reported that 
he had broken his back about 10 years before the present 
examination, but indicated that this was all right now.  The 
report contains no referable abnormal findings or diagnosis 
pertaining to the lumbar spine/low back.

VA treatment records in the early 2000s include a report of 
MRI examination of the lumbar spine, which contains findings 
of compression deformity of the inferior end plate of L1 
vertebral body; moderately severe old appearing compression 
fracture of the L2 vertebral body; mild diffuse disc bulge at 
L3-4; severe L4 vertebral body compression fracture; mild 
moderate degree old appearing compression fracture of L5 
vertebral body noted; bilateral pars defects at L5 and a 
Grade I spondylolisthesis at L5-S1; no definite focal neural 
impingement or significant spinal canal stenosis identified 
in the lumbar region.

VA treatment records in the early and mid 2000s include a 
private medical history of osteoporosis with history of 
compression fracture by DEXA (dual-energy X-ray 
absorptiometry) in February 2004.  VA medical records in the 
early and mid 2000s also include impressions/assessments of 
low back pain; degenerative joint disease with chronic back 
pain; and of low back pain with compression fractures.  

On considering the veteran's claim, as the veteran's service 
medical records are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board is mindful 
of this obligation.

Nevertheless, on review of the existing record, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran's lumbar spine disorder is related to 
service.  In sum, while the evidence of record does show that 
the veteran has a current lumbar spine disorder, it does not 
show that the veteran's current disorder is related to 
service.  As discussed above, medical records in 1978, as 
well as the veteran's own statement in 1978, have attributed 
the then current low back disorder to a post-service back 
injury in 1971 when he sustained a fracture of the 
lumbosacral spine.  There is no medical evidence of any 
lumbar spine condition dated prior to the reported injury of 
1971.  

During a VA examination in October 1978, the veteran made no 
mention of any in-service injury, and stated that he was well 
at the time of discharge.  His only reported back injury was 
approximately ten years before the current examination, which 
would have been somewhat proximate to the otherwise noted 
1971 injury.  The October 1978 examination report shows that 
the veteran reported no current complaints, and there were no 
abnormal findings during that examination.  

As discussed above, the first medical evidence of a specific 
diagnosis of any current lumbar spine disorder is not shown 
until the early 2000s.  In sum, even assuming an injury 
occurred during service as claimed by the veteran, there was 
no medical evidence that supports a finding that there were 
any chronic residuals of that injury.  The Board finds it 
pertinent that a lumbar spine disorder was not noted until 
many years after separation from service - at least until 
1971 (based on a history noted in multiple reports in 1978, 
of back injury in 1971).  More importantly there is no 
medical evidence of an actual current disorder until the 
early 2000s.  These dates are many years after the veteran 
was discharged from service in October 1957.  This lengthy 
period without treatment is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

Moreover, the medical evidence indicates that the veteran's 
current lumbar spine condition is linked with a post-service 
back injury in 1971 when he reportedly sustained a fracture 
of the lumbosacral spine.

In sum, the preponderance of the evidence is against the 
claim on appeal here for service connection for lumbar spine 
fracture at L4-L5.  Therefore, the benefit-of-the-doubt rule 
does not apply, and each of the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that the claimed disorder is 
related to his military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Hearing Loss 

In addition to the rules outlined above, there are additional 
considerations for addressing claims for entitlement to 
service connection for hearing loss.  For cases in which a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran is claiming entitlement to service connection for 
hearing loss.  The veteran attributes his claimed hearing 
loss to injury caused by noise experienced during his 
service.  He has testified as to noise exposure experienced 
performing duties firing 105 mm Howitzers during service.  

A private audiology evaluation report dated in November 2003 
included audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
the veteran's hearing loss disability.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).  Nevertheless, a visual analysis of the graphic 
findings appears to indicate that the pure tone thresholds 
for each ear meet the requirements to be considered a 
disability under 38 C.F.R. § 3.385. 

A November 2003 VA audiology consultation report noted that 
the veteran had been seen for a hearing evaluation.  The 
treatment provider noted that results of that evaluation 
suggested a mild to severe high frequency sensorineural 
hearing loss in both ears.  

During a September 2005 VA examination, the veteran reported 
complaints of decreased hearing since 1958, and a current 
complaint of hearing loss.  He also reported a history of 
tinnitus and noise exposure, and reported that he had not 
received previous treatment for this.  He also reported a 
history of intermittent tinnitus, which was high pitched in 
tone.  The veteran reported that during service he was 
exposed to the firing of howitzers without using ear 
protection.  He reported that after service he worked in the 
roofing industry shortly after service, and then as a driver 
of a truck and bulldozer for a city.  He also worked in a 
cotton mill in the fine thread area with the use of ear 
protection.

Audiological evaluation of the ears during the September 2005 
examination shows that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were 50, 50, 65, 85, 
and 95 dB on the right, and 65, 70, 85, 100, and 105+ dB on 
the left.  Speech recognition scores using the Maryland CNC 
Test were 80 percent for the right ear and 72 percent for the 
left ear.  The diagnosis included the following statement: 
"results suggest a moderate to profound sensory neural 
hearing loss in the right ear and moderately severe to 
profound sensory neural hearing loss in the left ear."  The 
examiner commented that the veteran's hearing loss was more 
severe than would be expected for average aging; but that 
without audiometric data from the time of discharge, it would 
not be possible to make an opinion as to whether hearing loss 
existed at the time of discharge without resort to 
speculation.

In summery, service medical records are missing.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this regard, the veteran has testified 
credibly about his inservice extensive exposure to noise 
while performing duties firing howitzers.

The medical evidence makes it clear that there is a present 
"hearing loss disability" as defined by the provisions of 38 
C.F.R. § 3.385.  Both the private audiology evaluation report 
in November 2003, and the September 2005 VA audiologic 
examination results clearly show this.  Both reports contain 
results for the left and right ears that unambiguously show 
bilateral hearing loss disability for VA purposes.  Further, 
the September 2005 VA examiner opined that the veteran's 
present bilateral hearing loss was more severe than would be 
expected for average aging.  He indicated, however, that 
without audiometric data proximate to discharge, he could not 
provide an opinion as to any nexus between service and the 
present hearing loss.  As those missing records in service 
are missing through no fault of the veteran, VA is obligated 
to carefully consider the benefit-of-the-doubt rule here.

In doing so, and based on the evidence of record including 
the credible testimony given by the veteran, he apparently 
spent some part of his military career performing duties of 
firing howitzers.  This is a setting in which, presumably, he 
was exposed to considerable noise exposure.  After careful 
review of the record, including the veteran's credible 
testimony and the findings shown on private and VA 
audiological examinations, and giving the veteran the benefit 
of the doubt, the Board finds the evidence to be in 
equipoise.  Under such circumstances, with the resolution of 
all reasonable doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  

Residuals of Amputation of the Tip of Right Ring Finger

The veteran is claiming entitlement to service connection for 
residuals of an amputation of the tip of right ring finger, 
which he attributes to an inservice accident.

The record shows that the veteran has a current condition 
involving the tip of the right ring finger, as discussed on 
page 23 of the August 2007 Travel Board hearing transcript.  
As the undersigned described during that hearing, visually, 
at the tip of the right ring finger there appeared to be an 
indentation and scar tissue, which looked as if tissue was 
clipped off the edge of the finger.  The nail was mostly 
intact, but the fleshy portion of the finger appeared to have 
a chunk taken out.  The veteran testified that he had some 
skin grafted from his forearm to the tip of the finger at the 
time of the injury.  
 
Again, service personnel and medical records are not 
available for review to establish and document inservice 
treatment for any such injury.  There are no other 
contemporaneous medical records proximate to the time of the 
claimed injury to support the veteran's claim.  Review of the 
medical records since service does not show a reference to 
the inservice injury or medical evidence relating to the 
claimed amputation or surgical treatment in service.  

Regardless of these facts, the veteran provided credible 
testimony at his hearing averring that while demonstrating a 
safety measure on a weapon to someone in service, that person 
inadvertently caused a firing pin mechanism on the weapon to 
strike and accidentally amputate the tip of the veteran's 
right ring finger.  The veteran's DD Form 214 shows that his 
military specialty was Gun Crewman.  The veteran's 
description of the claimed injury is entirely consistent with 
the veteran's duties in service of firing howitzers as he 
credibly described during the August 2007 Travel Board 
hearing.  
 
Missing from the record are the veteran's service personnel 
and medical records, which otherwise would usually be 
essential in substantiating the veteran's claim.  As they are 
missing through no fault of the veteran, however, VA is 
obligated to carefully consider the benefit-of-the-doubt rule 
here.

In doing so, and based on the evidence of record including 
the credible and convincing testimony given by the veteran, 
the Board finds no reason to doubt that the veteran spent 
some part of his military career performing duties of firing 
howitzers.  This is a setting in which, presumably, he would 
have been in a situation similar to the one he described at 
his hearing, in which his right ring finger was injured.  
After careful review of the record, including the veteran's 
credible testimony and the objective findings made at the 
hearing regarding the current condition of his right ring 
finger, and giving the veteran the benefit of the doubt, the 
Board finds the evidence to be in equipoise.  Under such 
circumstances, with the resolution of all reasonable doubt in 
the veteran's favor, and without ascribing error to the 
action by the RO, the Board concludes that service connection 
for residuals of amputation of the tip of the right ring 
finger is warranted.  


ORDER

Entitlement to service connection for lumbar spine fracture 
at L4-L5 is denied.

Service connection for bilateral hearing loss is granted.

Service connection for residuals of an amputation of the tip 
of right ring finger is granted.



____________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


